Title: From George Washington to Brigadier General James Clinton, 24 May 1779
From: Washington, George
To: Clinton, James



Sir
Head Quarters Middle Brook May the 24: 1779

You will be pleased to consider yourself under the command of Major General Sullivan—and to follow such Orders as you may receive from him respecting the conduct and operations of the Troops under your command. I have the Honor to be Sir Yr Most Obedt servant
Go: Washington
P.S. The Corps which you are to consider as under your command, when ordered to march by General Sullivan are—Gansevoorts—Dubois’s—late Livingston’s—Aldens—Butler’s—and the Rifle Corps.
